Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This Office action is in response to papers filed on 5/25/2022.  Amendments made to the Drawing and Applicant's remarks have been entered and considered. 
Claims 6, 8-10, 13 and 16 are pending and are presented for examination.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 10 recites “the first rotational angle detecting sensor is disposed radially further inward than the connecting member, and wherein at least a portion of the first rotational angle detecting sensor is disposed in a zone that overlaps with the connecting member in the axial direction of the shaft”. 
No drawing shows this.  Refer Fig. 4 on 5/25/2022 and rejection under 35 USC 112 below. 
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following issue.    
The specification on 4/4/2022 describes new Fig. 4 shows wherein at least a portion of the first rotational angle detecting sensor is disposed in a zone that overlaps with the connecting member in the axial direction of the shaft.   It is not true.  See objection to drawing. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recite “wherein at least a portion of the first rotational angle detecting sensor is disposed in a zone that overlaps with the connecting member in the axial direction of the shaft”.
Note that applicant discloses (Fig. 4): 
the first rotational angle detecting sensor (5) is a magnetic detecting element sensor that comprises:
a magnet rotating body (51) that includes a magnet, and that rotates together with the shaft; and
a magnetic detecting element (52) that detects magnetism from the magnet; and the connecting member (314). 


    PNG
    media_image1.png
    234
    483
    media_image1.png
    Greyscale

Examiner does not see from the Fig. 4 showing “at least a portion of the first rotational angle detecting sensor (5: 51, 52) is disposed in a zone that overlaps with the connecting member (314) in the axial direction of the shaft (arrow).   Rather, the dot line in new Fig. 4 shows at best “radially overlaps” by a small thickness of the plate of magnet 51.  
Note that applicant’s specification describes this feature is an alternative structure than the another, while drawing of it not shown.  
[0060] In the above example, at least a portion of the magnetic detecting element sensor 5 may alternatively be disposed in a zone that overlaps with the connecting member 314 in the axial direction of the shaft 2. For example, a portion of the magnet rotating body 51 may be disposed in a zone that overlaps with the connecting member 314 in the axial direction of the shaft 2. By doing so, reductions in the dimensions of the electric driving apparatus 1 in the axial direction of the shaft 2 can be further achieved. 

It is vague and indefinite meaning of the feature in the claim 10.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as obvious over INAYAMA et al (JP 2002081961 A, IDS) in view of NISHIKAW et al (US 20180183294 A1).   
As for claim 10, INAYAMA discloses an electric driving apparatus comprising: 
a shaft (6); 
a motor (2, 8, stator and rotor) that rotates the shaft; 
a controlling apparatus (substrate 21, a part of “motor drive circuit” 5, 10, 21, ….) [0002, etc.] that controls (rotor position in combination with driver 5) the motor (see NOTE 1 below), the controlling apparatus (21) being disposed so as to be separated from the motor (2, 8) in an axial direction of the shaft (Fig. 6); 
a first rotational angle detecting sensor (20, 21d, Fig. 6) that generates a signal that corresponds to rotation of the shaft, the first rotational angle detecting sensor (21d) being disposed between the controlling apparatus (21) and the motor (2, 8); 
a housing (7a) that accommodates the motor, the controlling apparatus, and the first rotational angle detecting sensor together; and 
a second rotational angle detecting sensor (22) that generates a signal that corresponds to rotation of the shaft, the second rotational angle detecting sensor being disposed at a position that is further away from the motor than the controlling apparatus (21) in the axial direction of the shaft, and being disposed outside the housing (Fig. 6), 
wherein: the first rotational angle detecting sensor is a magnetic detecting element sensor (“Hall elements or MR elements”) [0020] that comprises: 
a magnet rotating body (20) that includes a magnet (20), and that rotates together with the shaft; and 
a magnetic detecting element (21d) that detects magnetism from the magnet; and 
the second rotational angle detecting sensor (22) is a resolver [0034]. 
NOTE 1:  “a controlling apparatus” as described in specification is composed of many components such that a plurality of power circuits 41 that drive the motor 3 by supplying electric power to the motor 3; a controlling circuit board 42 that controls each of the power circuits 41; a ripple capacitor (not shown) that absorbs ripples in the electric current that flows through the motor 3; a choking coil (not shown) that absorbs noise in the electric current at frequencies that are higher than a set frequency; and a lead frame 43 that is connected to the connectors 8.  
This means overall controlling apparatus is formed by many components listed and any other unlisted components (“include” is inclusive open-phrase).  Some of listed components are directly acting to control the motors, some of them are accessory components not directly acting to control the motors.  No single component is solely acting for control of the motor.  Thus, a controlling apparatus that controls the motor can be one of the components because “a controlling apparatus” means one of them.  The circuit substrate 21 has at least a circuit on the substrate for circuitry of sensors.  In this sense, circuit substrate 21 is one of components for control of the motor.
INAYAMA is silent to explicitly describe “a connecting member” such that 
a connecting member that is electrically connected to both the motor and the controlling apparatus is disposed on the motor;
the connecting member is disposed between the motor and the controlling apparatus;
the first rotational angle detecting sensor is disposed radially further inward than the connecting member, and
wherein at least a portion of the first rotational angle detecting sensor is disposed in a zone that overlaps with the connecting member in the axial direction of the shaft.
However, note that INAYAMA describes stator having with coils [0022], and control unit (10) beyond the motor and second rotation sensor of resolver (Fig. 1).    
NISHIKAW teaches an electric driving apparatus comprising: “a connecting member” (see wires in the markup below) such that a connecting member that is electrically connected to both the motor and the controlling apparatus is disposed on the motor [0035] (Fig. 1); the connecting member is disposed between the motor and the controlling apparatus [0035] (Fig. 1).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a connecting member for electrically connecting between the parts.  
As a result, since the connection member is disposed radially further outward than the rotational angle detecting sensor, and extended from the stator coil of the motor to control unit, it is obvious being configured the first rotational angle detecting sensor is disposed radially further inward than the connecting member, and wherein at least a portion of the first rotational angle detecting sensor is disposed in a zone (per applicant’s submission of Fig. 4 and remark on 5/25/2022, “zone” is area of radial extension) that overlaps with the connecting member in the axial direction of the shaft.


    PNG
    media_image2.png
    366
    606
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 6, 8-9, 13 and 16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834